Citation Nr: 9908284	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for parathyroid 
adenoma.

2.  Entitlement to a compensable evaluation for service-
connected bilateral pes planus.

3.  Entitlement to a compensable evaluation for service-
connected residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
July 1963 to July 1966, and in the United States Navy from 
April 1968 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that the veteran requested a personal 
hearing in connection with his claims; however, he failed, 
without cause, to report for a hearing scheduled in March 
1998.  Thus, the Board will proceed as if his request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (1998).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran in this case is seeking compensable evaluations 
for service-connected bilateral pes planus and residuals of a 
right wrist fracture.  He is also seeking service connection 
for parathyroid adenoma.  

The Board notes that the veteran underwent VA examination 
pertinent to his wrist and pes planus in October 1996.  The 
VA examiner noted that the veteran had a full range of wrist 
motion, with complaints of the wrist "giving out" with 
exertional motions.  

The VA examiner characterized the veteran's pes planus as 
moderate, without evidence of callosities.  In his 
substantive appeal, received in July 1997, the veteran 
indicated that his bilateral pes planus had worsened and that 
he suffered from pain on movement and a lack of strength in 
his right wrist.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  The Court has also held that where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The RO requested a 
ratings examination accordingly.

The Board further notes that a review of service medical 
records reflects in-service treatment for throat problems.  
The veteran gives a history of a continuity of throat 
symptomatology after service.  The claims file reflects post-
service indications of swollen lymph glands in the neck, and 
diagnoses of parathyroid adenoma and hypercalcemia, with 
notations of sporadically elevated blood pressure, to include 
during service.  The veteran contends that such is related to 
his in-service throat problems and other in-service 
symptomatology.  Although a general medical examination 
included discussion of the veteran's parathyroid adenoma, 
that VA examiner did not comment on the etiology of such; 
thus, the RO requested further examination.

In this case, the RO scheduled the veteran for contemporary 
VA examinations of his wrists, feet and 
cardiovascular/thyroid systems on April 15, 1998.  A computer 
printout in the claims file indicates that the veteran called 
and informed the RO that he would be out of town on the 
scheduled date of the examinations.  The RO rescheduled the 
examinations for April 21, 1998, several days later.  The 
veteran again called and indicated that he had no 
transportation and would thus be unable to report for the 
rescheduled examinations.  The printout indicates that the RO 
then informed the veteran that they could not further 
reschedule his examinations.

VA laws and regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination, if the examination was scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record, and if 
scheduled in conjunction with an increased rating, the claim 
shall be denied.  However, where good cause is shown, an 
examination may be rescheduled.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655 (1998).  

The veteran in this case, did not, as stated by the RO in the 
supplemental statement of the case issued in May 1998, fail 
to report per 38 C.F.R. § 3.655; rather, the veteran notified 
the RO that he would not be able to report and requested that 
his examinations be rescheduled.  The veteran has not 
indicated that he is unwilling to report for such 
examinations.  Thus, the Board finds that this case should be 
returned to the RO for rescheduling of the indicated 
examinations.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran at 
his most recent address of record and 
request that he identify all sources of 
post-service treatment, VA and non-VA, 
inpatient and outpatient, for his right 
wrist, pes planus and parathyroid 
disorder.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should notify the veteran that 
he is being rescheduled for further VA 
medical examinations.  

In its notification to report for the 
examinations, the RO MUST inform the 
veteran of the applicable provisions of 
38 C.F.R. § 3.655, particularly the 
adverse impact that failing to report for 
his VA examinations could have on his 
claim, without good cause.  The RO should 
impress upon him the importance of 
complying with this request, consistent 
with Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The RO should also attempt to 
assist the veteran in obtaining 
transportation to the examinations, if 
necessary.  Copies of all correspondence 
to the veteran should be associated with 
the claims folder.

3.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his bilateral pes 
planus and residuals of a right wrist 
fracture.  The claims folder, and a 
separate copy of this remand MUST be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  Any further 
indicated diagnostic studies should be 
accomplished, a written report of which 
should be associated with the completed 
examination report.  The examiner is 
requested to identify all manifested 
symptomatology resulting from the 
veteran's service-connected bilateral pes 
planus and residuals of a right wrist 
fracture, to include any limitations of 
joint motion, swelling, atrophy, redness, 
weakness or fatigability, or any bone or 
joint deformities.  




Pertinent to the feet, the examiner 
should state whether the veteran's weight 
bearing line is over or medial to the 
great toe, whether there is any bowing of 
the tendo achillis, or whether there is 
any pain on manipulation of the feet.  
The examiner should also discuss, based 
on a history as obtained from the veteran 
in conjunction with a longitudinal review 
of his relevant medical history, the 
frequency of any flare-ups of wrist or 
foot symptomatology, comment on whether 
pain is visibly manifested, and identify 
the functional limitations, if any, 
caused by the veteran's service-connected 
right wrist disorder and bilateral pes 
planus in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
Any opinions expressed as to the severity 
of the right wrist and bilateral foot 
disorders must be accompanied by a 
complete rationale.

4.  The RO should schedule the veteran 
for a VA endocrinology examination by an 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any thyroid 
disorder found present including 
parathyroid adenoma.  The claims folder 
and a separate copy of this remand MUST 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  

Any further indicated diagnostic studies 
should be accomplished, a written report 
of which should be associated with the 
completed examination report.  




The examiner is requested to identify the 
etiology of the veteran's parathyroid 
adenoma, specifically considering his in-
service symptomatology and post-service 
medical history, and state whether it had 
its onset in or is otherwise related to 
the veteran's service in the United 
States Army or Navy.

5.  The RO is advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the Court, and that where there 
is a lack of compliance, a remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  Thus, after the development 
requested above has been completed, to 
the extent possible, the RO should review 
the record and ensure that obtained 
examination reports and required opinions 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not , corrective 
procedures must be implemented.

6.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
consistent with the laws and regulations 
pertinent to service connection and 
ratings, and with consideration of 
38 C.F.R. § 3.321(b)(a) or 38 C.F.R. 
§ 3.655, as indicated.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


